Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 1 of 8 PageID #: 1338




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
v.                                        )
                                          )    No. S1-4:18 CR 975 CDP
                                          )
DUSTIN BOONE,                             )
CHRISTOPER MYERS,                         )
and STEVEN KORTE,                         )
                                          )
                  Defendants.             )


       THE PARTIES’ SUGGESTED VOIR DIRE QUESTIONS AND
                         OBJECTIONS

      COMES NOW the United States of America, by and through its attorneys,

Sayler A. Fleming, United States Attorney for the Eastern District of Missouri,

Carrie Costantin and Robert F. Livergood, Assistant United States Attorneys for

said District; Dustin Boone, by and through his attorney Patrick Kilgore;

Christopher Myers, by and though his attorney Scott Rosenblum; and Steven

Korte, by and through his attorney John Rogers, and request the following voir dire

questions to be put to this panel of prospective jurors:




                                           1
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 2 of 8 PageID #: 1339




         The Parties are in Agreement as to the following questions:

         1.    Does any member of this jury panel know the United States Attorney,

Ms. Sayler A. Fleming, or the Assistant United States Attorneys, Carrie Costantin

and Robert Livergood, or any other member of the United States Attorney’s

Office?

         2.    Does any member of this jury panel know the case agents in this

matter, FBI Special Agents Darren Boehlje and Eric Roehl?

         3.    Does any member of this jury panel know the defendants or the

attorneys in this matter: Dustin Boone and his attorney Patrick Kilgore, Steven

Korte and his attorney John Rogers, Christopher Myers and his attorney Scott

Rosenblum? Does anyone know any other lawyers or employees who work for the

law firms of Patrick Kilgore, John Rogers, or Scott Rosenblum?

         4.    During the course of this trial, the parties may present the testimony

of some or all of the following witnesses: [See Witness List]. Does any member of

this jury panel know any of these individuals? Is there anything about your

relationship with any of these people which would make it difficult or impossible

for you to reach a fair and impartial verdict in this matter if you are chosen as a

juror?

         5.    This case involves law enforcement officers from the St. Louis

                                            2
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 3 of 8 PageID #: 1340




Metropolitan Police Department. There will be testimony from various law

enforcement officers in this case. Is there anyone here who has had a negative

experience with a law enforcement officer that will affect their ability to listen to

the testimony and view the evidence fairly and impartially?

      6.     Has any juror here today participated in a protest on any matter in the

past 8 years? If so, when did that protest take place and what for? Did you have a

negative experience with police officers during that protest?

      7.     This case is alleged to have happened during the highly publicized

protests that began the afternoon of September 15, 2017 after the acquittal of

former St. Louis City police officer Jason Stockley. After those protests St. Louis

Metropolitan police officers were arrested and charged with civil rights violations

against another St. Louis police officer. Did anyone here participate in these

protests? If so, what was your role?

      8.     Is there anyone here who has personal knowledge about this incident

and will your knowledge of this alleged incident affect your ability to view the

evidence fairly and impartially?

      9.     I’m sure everyone has been watching the news this past year and

heard of the incident with George Floyd. Is there anyone here today that as they are

viewing the evidence in this case thinks that they will not be able to keep that

                                           3
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 4 of 8 PageID #: 1341




incident, or other related incidents such as the one with Breonna Taylor, out of

their mind? Does everyone here understand that this is a separate matter from

George Floyd and Breonna Taylor? Are you capable of deciding this matter on the

evidence presented only in this case?

      10.      The Court will define the crimes of Deprivation of Civil Rights,

Destruction of Evidence and False Statement to a Federal Agent. As a juror, you

must follow the law. Is there anyone who will be unable to follow the instructions

of the Court, even if he or she disagrees with them?

      11.      It is anticipated that the trial in this case will last approximately two

weeks. Throughout the trial, each juror must keep an open mind and jurors may not

reach any conclusion until all the evidence has been heard and I have instructed

you on the law to apply. Would any juror have difficulty following that

instruction?

      12.      The Court has decided to hold this trial during a pandemic. Is there

anyone here that has any health concerns that would cause you to be distracted

from hearing the evidence in this case? Is there anyone here that would harbor

feelings of resentment toward either party due to the Court’s decision to have a

jury trial during the pandemic?

      13.      Is there anyone here that is on a waiting list for a covid-19 vaccine for

                                             4
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 5 of 8 PageID #: 1342




the two weeks that this trial is expected to take place? If you receive a call for a

vaccine would you hold it against the parties if you had to decline the vaccine due

to jury duty for this trial?

       14.    The Court has permitted the parties to choose whether or not to wear a

mask. Does everyone here appreciate the reasons why the lawyers would choose

for themselves and their clients not to wear a mask? Is there anyone here that

would hold it against the parties for not wearing a mask during these proceedings?

       15.    Does anyone know of any reason why he or she cannot be fair to both

sides and render a verdict solely on the evidence presented in this Court and upon

the law as the Court shall give you in its instructions?


Proposed Government Questions Objected to by the Defense

       Question 1: Has any juror read or heard any news reports or other stories

about this case? Would the information you learned from such sources affect your

ability to decide this case fairly and impartially, based upon the evidence presented

to you? Would you be able to put such information aside and render a verdict

solely on the evidence presented in this Court and upon the law as the Court shall

give you in its instructions?

       Question 2: L.H. has filed a civil lawsuit against the City of St. Louis and


                                           5
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 6 of 8 PageID #: 1343




the defendants over the incident that is the basis of the criminal charges. Does

anyone believe that a person should not file a civil lawsuit if criminal charges have

been filed?

Proposed Defense Questions Objected to by the Government

      Question 1: Is there anyone here who has had a negative experience with

kettling during a large demonstration or protest? If so, when and what protest?

      Question 2: Does anyone have a family member or close friend who

participated in a public protest in the last eight years? What was the nature of the

protest? Did that person have contact with any police officers during the protest?

Did that person have any experience with kettling during that protest? Is there

anything about their experience that would make it difficult or impossible for you

to reach a fair and impartial verdict in this matter if you are chosen as a juror?

      Government’s Proposed Change

      Proposed Question 2:       Does anyone have a family member or close friend

who participated in a public protest in the last eight years? What was the nature of

the protest? Did that person have contact with any police officers during the

protest? Is there anything about their experience that would make it difficult or

impossible for you to reach a fair and impartial verdict in this matter if you are

chosen as a juror?

                                           6
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 7 of 8 PageID #: 1344




      Question 3: Is there anyone here who is a member of the Black Lives Matter

Organization, Defund the Police, or a member of the Blue Lives Matter

Organization? Is there anything about your involvement with that organization that

would make it difficult or impossible for you to reach a fair and impartial verdict in

this matter if you are chosen as a juror?

      Government’s Proposed Change

      Proposed Question 3:        Is there anyone here who is a member of the Black

Lives Matter Organization or a member of the Blue Lives Matter Organization? Is

there anything about your involvement with that organization that would make it

difficult or impossible for you to reach a fair and impartial verdict in this matter if

you are chosen as a juror?



                                            Respectfully submitted,

                                            SAYLER A. FLEMING
                                            United States Attorney

                                             s/Robert F. Livergood_______
                                            ROBERT F. LIVERGOOD #35432MO
                                            CARRIE A. COSTANTIN #35925MO
                                            Assistant United States Attorneys
                                            111 S. 10th Street, Room 20.333
                                            St. Louis, Missouri 63102
                                            (314) 539-2200


                                            7
Case: 4:18-cr-00975-CDP Doc. #: 312 Filed: 02/26/21 Page: 8 of 8 PageID #: 1345




                          CERTIFICATE OF SERVICE

I hereby certify that on 26th of February, 2021, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court=s
electronic filing system upon all parties of record.



                                       s/Robert F. Livergood
                                       ROBERT F. LIVERGOOD, #35432MO
                                       Assistant United States Attorney




                                          8
